DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 1/15/2018 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims set form a meld index but fail to specify the conditions under which the claimed melt index is determined.  The skilled artisan would appreciate melt index is dependent upon numerous test parameters, including (but not limited to ) temperature.
With regards to claim 13, said claim is indefinite because it is unclear what is meant by “recycled polystyrene which had obtained from extrusion process.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riise et al (US 2011/0224322) in view of Smith (US 4,032,609).
Riise teaches a resin composition blend comprising1-99wt% recycled HIPS (herein understood to read on the “recyclable polystyrene” of claims 9 and 10) and 99-1wt% general purpose polystyrene (herein understood to read on both the “general purpose polymer” and “expandable polystyrene” of claims 9 and 10) (0046).
Riise does not teach the claimed method of preparing the mixture.  However, Smith teaches a method of preparing expandable polystyrene beads (col  4, lines 15+)  comprising the steps of extruding the said mixture to yield green form compounded polystyrene with high melt flow index(col 4, lines 1+), injecting gas into the polystyrene resin mixture wherein the gas and polystyrene resin mixture combine to form expandable beads (col 3, lines 25+); applying steam to the expandable beads to form the polystyrene resin mixture (col 2, lines 1+) and puffing expandable green form beads with pre-expander to synthesize polystyrene molded foam (col 1, lines 34+).  Thus, it would have been obvious to the skilled artisan to subject the polystyrene mixture of Riise to the process disclosed in Smith because Smith teaches such expanded polystyrene beads have utility for molding foamed materials.
	With regards to claim 13, Riise teaches the recyclable polystyrene is non-virgin (i.e. used) HIPS polystyrene. 
.

Specification
The amendment filed 1/24/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new limitations added to paragraph (0027).
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant’s arguments filed 1/24/2022 have been fully considered but are not persuasive.
Rejections — 35 U.S.C. § 112, Second Paragraph
With regards to the previously applied 35 U.S.C. § 112, second paragraph rejection, applicant argues all § 112 issues raised by the Examiner have been fully addressed by amendment.  Said argument is noted, but is not persuasive to the extent that the amendments raised new 35 U.S.C. 112 second paragraph issues.
 Rejections under 35 U.S.C. § 103
With regards to the rejection of  claims 9-10, 13 and 15 under 35 U.S.C. §103(a) as being unpatentable over Riise et al (US 2011/0224322) in view of Smith (US 4,032,609), Applicant respectfully 
Specifically, the Examiner asserts Riise teaches the GPPS may contain a blowing agent.  Applicant contends the underlying and clearly intended passivity taught by Riise is evidenced by the language, “GPPS may contain a blowing agent” and cannot serve to create a prima facie case of obviousness to teach virgin expandable polystyrene beads made from suspension polymerization which contain internal chemicals.  Said argument is noted but is not persuasive as said argument is not commensurate in scope with the pending claims;  the claims do not require the suspension polymerized polymer containing internal chemical argued by applicant. As drafted, the claim reads on the General purpose polystyrene with blowing agent made in extruder as taught in the cited art.  The claimed invention also is not limited to compositions exhibiting “multiple expansion while in the melt in the barrel of the screw so this favors all the internal expansion of the material in the melt” or a process which results in “increasing yield and strength of the product obtained.”  While applicant argues such benefits are disclosed in the specification, limitations cannot be read into the claims from the specification.  
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/               Primary Examiner, Art Unit 3649